SEAMAN, District Judge
(concurring). The application to enjoin the work of enlarging the temporary post-office building rests on no substantial ground, and the order thereupon of the court below is clearly sustainable if a case was presented for its removal from the superior court of Cook county. Unquestionably the jurisdiction of the United States court to that end must be conferred by statute, but “the right and duty of ihe national government to have its constitution and'laws interpreted and applied by its own judicial tribunals,” and to thus protect its officers and agents lawfully engaged in the execution of its enactments, is well established. Mayor v. Cooper, 6 Wall. 217, 253, 18 L. Ed. 851; Tennessee v. Davis, 100 U. S. 257, 265, 25 L. Ed. 618. Such removal from a state court is not in the nature of appellate jurisdiction, but a mode of acquiring original jurisdiction of a cause within federal cognizance. Railway Co. v. Whitton’s Adm’r, 13 Wall. 270, 287, 20 L. Ed. 571. The operations against which the injunctional order of the state court was directed were- conducted under the authority of the secretary of the treasury, in purported execution of the acts of congress providing for an addition to the post-office building. It is true that no invasion of private rights of occupancy was thereby authorized, and that none could be authorized except through legal condemnation, but such rights were clearly determinable in the federal courts, if the statute so provided; and I concur in the opinion that section 613 of the Revised Statutes is applicable to the case at bar, and that removal was proper. The tests are (1) that the secretary of the treasury, by whom the work was ordered, was an officer ad*606ministering the revenue laws of the United States, acting “under color of his office,” and not that the act in question related to “the raising of revenues” (vide U. S. v. James, 13 Blatchf. 207, Fed. Cas. No. 15,464; and (2)' that new proceedings were pending in a state court against such action, wherein hearing was open to such officer and his agents. Both tests are satisfied, within the authorities cited in the opinion.
It is therefore ordered that the decree below be affirmed.